Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                          No. 04-15-00383-CV

                                        IN RE HATTIE POOLE

                          From the Probate Court No. 2, Bexar County, Texas
                                    Trial Court No. 2014-PC-4118
                              Honorable Tom Rickhoff, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: August 5, 2015

DISMISSED

           Appellant Barry Snell filed a motion to dismiss this appeal, stating the issues to be appealed

are now moot. The motion contains a certificate of service to all interested parties. No party has

opposed the motion to withdraw.

           Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

Costs of the appeal are taxed against the party who incurred them.


                                                      PER CURIAM